NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0673n.06

                                             No. 20-3769

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                           )
                                                                                      FILED
 UNITED STATES OF AMERICA,                                                      Nov 23, 2020
                                                           )
                                                                            DEBORAH S. HUNT, Clerk
                                                           )
        Plaintiff-Appellee,                                )
                                                           )     ON APPEAL FROM THE
 v.                                                        )     UNITED STATES DISTRICT
                                                           )     COURT     FOR      THE
 RYAN GASTON,                                              )     NORTHERN DISTRICT OF
                                                           )     OHIO
        Defendant-Appellant.                               )
                                                           )



BEFORE:        BATCHELDER, CLAY, and BUSH, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Ryan Gaston seeks review of the denial of

his motion for compassionate release filed pursuant to 18 U.S.C. § 3582(c)(1)(A). We AFFIRM.

       In 2016, appellant Ryan Gaston pleaded guilty to possession with intent to distribute

cocaine base, possession with intent to distribute fentanyl, and possession of a firearm in relation

to a drug trafficking offense. The district court sentenced Gaston to the mandatory minimum of

120 months in prison. Gaston currently resides at FCI Elkton. The Bureau of Prisons (“BOP”)

lists his release date as August 10, 2024.

       On April 22, 2020, Gaston applied to FCI Elkton’s Warden for compassionate release. The

Warden denied his request on May 5, 2020.           Gaston then petitioned the district court for

compassionate release on May 22, 2020. He made several claims regarding how FCI Elkton

handled the pandemic, pointing, as proof of the poor conditions, to a court order that the BOP
No. 20-3769, United States v. Gaston


either release or transfer all medically vulnerable inmates from the prison. The Government

responded late.

       The district court denied compassionate release in a form order released on July 6, 2020.

The court explained its decision in four sentences:

       No extraordinary and compelling reason presented; as Defendant admits, he
       presents no prior medical risks, and family history is not compelling reason. The
       presence of COVID-19 at facility by itself is insufficient to justify release. Court
       previously considered all mitigating circumstances at Sentencing and adopted the
       agreed upon sentence. As to the Government’s untimely Response, Defendant was
       not prejudiced by the delay.

United States v. Gaston, No. 1:16-cr-64, Slip Op. at 2–3 (N.D. Ohio July 6, 2020). Gaston appeals,

arguing that the district court abused its discretion by referring to the situation at FCI Elkton as

“[t]he presence of COVID-19 at facility,” and by ignoring Gaston’s post-sentencing rehabilitative

efforts and the court’s previously-expressed concern about the length of Gaston’s sentence.

Neither argument succeeds.

                                                  I

       A defendant-initiated motion for compassionate release must pass four statutory steps for

the defendant to obtain relief: (1) the defendant must exhaust all administrative rights to appeal as

set out in 18 U.S.C. § 3582(c)(1)(A), (2) the district court must analyze the motion against the

factors set forth in Section 3553(a) “to the extent that they are applicable,” (3) the court must find

extraordinary and compelling circumstances warranting compassionate release, and (4) the court

must find that release is “consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i); see also United States v. Ruffin, 978 F.3d 1000,

1003–05 (6th Cir. 2020). District courts may deny relief on any one of these factors alone. See

Ruffin, at 1003–06.




                                                 -2-
No. 20-3769, United States v. Gaston


       Rather than challenging the district court’s Section 3582(c)(1)(A) analysis, Gaston

challenges its interpretation and application of facts. We review for abuse of discretion. Id. at *4.

“Abuse of discretion is defined as a definite and firm conviction that the trial court committed a

clear error of judgment.” Burrell v. Henderson, 434 F.3d 826, 831 (6th Cir. 2006) (citation and

quotation marks omitted).

                                                  A.

       Gaston argues that the district court abused its discretion by downplaying the Covid-19

outbreak at FCI Elkton. He acknowledges that his presence at a facility dealing with an outbreak

would not by itself justify finding extraordinary and compelling reasons for release. Instead,

Gaston claims that “the district court’s failure to discuss [his] particularly dire situation at FCI

Elkton calls into question its exercise of discretion.”

       The district court referred to the outbreak as the “presence of Covid-19 at the facility,”

which Gaston says shows that the court improperly treated FCI Elkton the same way it would a

prison with “one or two confirmed cases.” “Presence” means “the fact or condition of being

present.” Webster’s Third New Int’l Dictionary Unabridged 1793 (1981). And that is an accurate

description: Covid-19 is present at FCI Elkton.           Although the word “presence” might not

contextualize the pandemic’s toll on FCI Elkton in the context of other, less-stricken prisons, no

other prisons are relevant to this case. Gaston fails to show that the district court abused its

discretion by using the word “presence.” Nor do we believe that a district court abuses its

discretion by accurately describing a fact. This argument is wholly meritless.

                                                  B.

       Gaston also argues that the district court abused its discretion by ignoring his post-

sentencing rehabilitative efforts and that assessing prisoners based on who they were at sentencing



                                                 -3-
No. 20-3769, United States v. Gaston


contradicts the compassionate release statute. But district courts may consider the record from a

defendant’s initial sentencing when considering modifying his sentence. Chavez-Meza v. United

States, 138 S. Ct. 1959, 1967 (2018). The district court here acted well within its discretion by

standing by its prior consideration of Gaston’s mitigating factors.

       Also, “Congress has made clear that rehabilitation ‘alone’ does not provide a proper basis

for relief.” Ruffin, 978 F.3d at 1009 (citing 28 U.S.C. § 994(t)). Gaston asks this panel to remand

because the district court, in his estimation, did not properly weigh his rehabilitation. He points to

no evidence other than his rehabilitation that might favor relief. Therefore, Ruffin forecloses

remand on this argument.

                                                 C.

       Finally, Gaston argues that the district court abused its discretion by failing to acknowledge

its concern, expressed at sentencing, that Gaston’s ten-year mandatory minimum sentence was too

long. District courts need not elaborate on all of their reasons for modifying a sentence, they need

only to give a sufficient explanation that allows for meaningful appellate review. Chavez-Meza,

138 S. Ct. at 1965. The district court’s explanation met this requirement, and went beyond it—the

Supreme Court has previously approved a sentence modification in which the court used a form

that merely “certified the judge had ‘considered’ petitioner’s motion and ‘tak[en] into account’ the

§ 3553(a) factors and the relevant Guidelines policy statement.” Id. at 1965; see also United States

v. McGuire, 822 F. App’x 479, 480 (6th Cir. 2020) (mem) (“Because it is clear that the judge relied

on the record when declining to modify [a] sentence, even a ‘barebones form order’ could have

sufficed.” (citing Chavez-Meza, 138 S. Ct. at 1968)). Here, the district court’s order referred to its

having “previously considered all mitigating circumstances at Sentencing,” showing that, in ruling




                                                 -4-
No. 20-3769, United States v. Gaston


on this motion, it had considered those past arguments. Therefore, the court acted within its

discretion in omitting specific mention of its past concerns about the length of Gaston’s sentence.

                                                      II

       For the foregoing reasons, we AFFIRM.




                                                -5-